Listing Report:Supplement No. 174 dated Feb 19, 2010 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 439122 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $4,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 7.0% Starting lender yield: 20.94% Starting borrower rate/APR: 21.94% / 24.20% Starting monthly payment: $152.64 Auction yield range: 8.05% - 20.94% Estimated loss impact: 7.49% Lender servicing fee: 1.00% Estimated return: 13.45% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Sep-1994 Debt/Income ratio: Self-employed (DTI Not Calculated) Basic (1-10): 6 Inquiries last 6m: 2 Employment status: Self-employed Enhanced (1-5): 2 Current / open credit lines: 5 / 4 Length of status: 2y 4m Credit score: 760-779 (Feb-2010) Total credit lines: 22 Occupation: Tradesman - Mechani Now delinquent: 0 Revolving credit balance: $0 Stated income: $25,000-$49,999 Amount delinquent: $0 Bankcard utilization: 0% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 3 Screen name: happy-reward6 Borrower's state: Arizona Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Invest in the American Dream Purpose of loan:This loan will have two primary purposes. The first is to eliminate a high interest credit card. The second purpose is to gain some additional education in order to start my next business. My financial situation:I am a good candidate for this loan because I have been able to build a thriving small business?during a recession.?We started?a business?on?October 2007. Just before the recession started. The first year we reached?$100,000 in gross sales, and this last year we are excited?as we exceeded the $250,000 mark.?One very important lesson I learned about business is that it is important to have multiple sources of income. The money from this loan will enable me to gain further knowledge into starting my next business. Information in the Description is not verified. Borrower Payment Dependent Notes Series 447156 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $25,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 34.5% Starting lender yield: 28.00% Starting borrower rate/APR: 29.00% / 31.36% Starting monthly payment: $1,047.64 Auction yield range: 17.05% - 28.00% Estimated loss impact: 36.13% Lender servicing fee: 1.00% Estimated return: -8.13% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Jul-1988 Debt/Income ratio: Self-employed (DTI Not Calculated) Basic (1-10): 1 Inquiries last 6m: 2 Employment status: Self-employed Enhanced (1-5): 2 Current / open credit lines: 5 / 6 Length of status: 13y 9m Credit score: 680-699 (Feb-2010) Total credit lines: 35 Occupation: Executive Now delinquent: 12 Revolving credit balance: $4,343 Stated income: $100,000+ Amount delinquent: $82,220 Bankcard utilization: 5% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 33 Screen name: genuine-revenue078 Borrower's state: Washington Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Inventory for February Portfolio Purpose of loan:This loan will be used to purchase and resolve toxic credit card contracts from failed financial institutions.My financial situation:I am a good candidate for this loan because our woman owned company has minority and veteran employees interested in providing a valuable aid in debt and credit relief to small businessmen and homeowners.Monthly net income: $196,000 Monthly expenses: $ ??Housing: $ 3,200??Insurance: $ 600??Car expenses: $ 450???Utilities: $ 350??Phone, cable, internet: $ 450??Food, entertainment: $ 350??Clothing, household expenses $ 250???Credit cards and other loans: $ 2400??Other expenses: $ 550 Information in the Description is not verified. Borrower Payment Dependent Notes Series 447162 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $4,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 26.39% Starting borrower rate/APR: 27.39% / 29.73% Starting monthly payment: $164.14 Auction yield range: 11.05% - 26.39% Estimated loss impact: 10.66% Lender servicing fee: 1.00% Estimated return: 15.73% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Aug-2004 Debt/Income ratio: Not calculated Basic (1-10): 7 Inquiries last 6m: 0 Employment status: Full-time employee Enhanced (1-5): 5 Current / open credit lines: 3 / 3 Length of status: 0y 0m Credit score: 760-779 (Feb-2010) Total credit lines: 10 Occupation: Accountant/CPA Now delinquent: 0 Revolving credit balance: $459 Stated income: $25,000-$49,999 Amount delinquent: $0 Bankcard utilization: 10% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 0 Screen name: greenback-flan Borrower's state: Florida Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Moving into first apartment Purpose of loan:I am currently a student at Northwood University in West Palm Beach, Florida. I graduate in May with my Accounting degree and already work at the high-end clothing corporation called Island Company as an accounting assistant and have a guarenteed accountant position upon grauation. The reason I need this loan is to purchase furniture and cover expenses for my new apartment that is located strategically near my future job.My financial situation:I am a good candidate for this loan because I have a really good credit history and have never missed any required payment in my life. Information in the Description is not verified. Borrower Payment Dependent Notes Series 447168 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $1,300.00 Prosper Rating: A Auction Duration: 7 days Term: 36 months Estimated loss: 2.1% Starting lender yield: 8.39% Starting borrower rate/APR: 9.39% / 12.10% Starting monthly payment: $41.58 Auction yield range: 4.05% - 8.39% Estimated loss impact: 2.12% Lender servicing fee: 1.00% Estimated return: 6.27% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Nov-1993 Debt/Income ratio: 39% Basic (1-10): 9 Inquiries last 6m: 3 Employment status: Full-time employee Enhanced (1-5): 2 Current / open credit lines: 13 / 11 Length of status: 2y 10m Credit score: 700-719 (Feb-2010) Total credit lines: 32 Occupation: Other Now delinquent: 0 Revolving credit balance: $29,401 Stated income: $25,000-$49,999 Amount delinquent: $0 Bankcard utilization: 92% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 0 Screen name: gizmo65 Borrower's state: Washington Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 6 ( 100% ) 700-719 (Latest) Principal borrowed: $1,000.00 < mo. late: 0 ( 0% ) 720-739 (Jul-2009) 660-679 (Sep-2008) 720-739 (Nov-2007) 720-739 (Jul-2007) Principal balance: $613.76 1+ mo. late: 0 ( 0% ) Total payments billed: 6 Description 2nd 'Prosper Loan To Re-Invest" Purpose of loan:Wanting to re-invest into my Prosper Lending account.? Been a lender since 2007.? My Prosper income is quite enough to pay for this loan:-)?My financial situation:I have a steady income from my employment and i pay my bills on time.? Also have steady income with Prosper.???Monthly net income:?2680.00 Information in the Description is not verified. Borrower Payment Dependent Notes Series 447174 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $1,500.00 Prosper Rating: E Auction Duration: 7 days Term: 36 months Estimated loss: 14.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.73% Starting monthly payment: $67.85 Auction yield range: 14.05% - 34.00% Estimated loss impact: 15.57% Lender servicing fee: 1.00% Estimated return: 18.43% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Jun-1991 Debt/Income ratio: 12% Basic (1-10): 6 Inquiries last 6m: 0 Employment status: Full-time employee Enhanced (1-5): 5 Current / open credit lines: 8 / 7 Length of status: 9y 5m Credit score: 660-679 (Jan-2010) Total credit lines: 39 Occupation: Computer Programmer Now delinquent: 3 Revolving credit balance: $116 Stated income: $50,000-$74,999 Amount delinquent: $6,957 Bankcard utilization: 0% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 28 Screen name: mikeges Borrower's state: RhodeIsland Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Finishing Up SomeHome Repairs Purpose of loan:This loan will be used to? Fix a part of the hard wood floor,?replace dishwasher and ceiling fanMy financial situation:I am a good candidate for this loan because?I am in the process of paying off?credit cards?Monthly net income: $
